Writ of habeas corpus in the nature of an application for bail reduction upon Suffolk County Indictment No. 2339A-2001.
Adjudged that the writ is dismissed, without costs or disbursements.
*525The determination of the County Court, Suffolk County, was not an improvident exercise of discretion, and did not violate “constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). Altman, J.P., Smith, S. Miller and Cozier, JJ., concur.